 1

 2

 3

 4

 5

 6

 7
                                FEDERAL DISTRICT COURT
 8                 FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 9    ZHIZHENG WANG, for the WANG
                                                          CASE NO: 2:18-cv-01220 RSL
      GROUP,
10
                           Plaintiff,
11
                                                          ORDER AUTHORIZING
          v.
12                                                        WITHDRAWAL AND SUBSTITUTION
                                                          OF PLAINTIFF’S COUNSEL
      BRUCE HULL, an individual,
13
                           Defendant.
14

15             Pursuant to Local Civil Rule 83.2(b)(1), counsel for all parties has stipulated to the
16   withdrawal of DBS Law and the substitution and appearance of Salish Sea Legal PLLC as
17   counsel of record for Plaintiff Zhizheng Wang. Attorney Benjamin A. Ellison shall remain lead
18   counsel for Plaintiff through his new firm, Salish Seal Legal PLLC, whose contact information
19   is as follows:
20
                      Benjamin A. Ellison
21                    Salish Sea Legal PLLC
                      2212 Queen Anne Ave North
22                    Seattle, WA 98109
                      Tel: (206) 257-9547
23                    Email: benaellison@gmail.com
24
               The Court hereby approves the stipulation and authorizes the withdrawal of DBS Law
25
     and substitution and appearance of Salish Sea Legal PLLC as counsel of record for Plaintiff
26


      ORDER AUTHORIZING WITHDRAWAL AND SUBSTITUTION - 1
 1   herein.

 2             IT IS SO ORDERED.

 3

 4   Dated this 13th day of September, 2019.

 5

 6                                             A
                                               Robert S. Lasnik
 7                                             United States District Judge
 8
     Presented by:
 9

10
      By: s/Dominique R. Scalia
11    Dominique R. Scalia, WSBA No. 47313
      DBS Law
12    155 NE 100th St., Suite 205
13    Seattle, WA 98125
      Tel: (206) 259-2950
14    dscalia@lawdbs.com
      Withdrawn Attorneys
15

16    By: s/ Benjamin Ellison
17    Benjamin A. Ellison, WSBA No. 48315
      Salish Sea Legal PLLC
18    2212 Queen Anne Ave North
      Seattle, WA 98109
19    Tel: (206) 257-9547
      benaellison@gmail.com
20
      Attorneys for Plaintiff
21

22    By: s/ Derek A. Bishop
      Derek A. Bishop, WSBA No. 39363
23    Gordon & Rees
24    701 Fifth Avenue, Suite 2100
      Seattle, WA 98104
25    dbishop@grsm.com
      Attorneys for Bruce Hull
26


      ORDER AUTHORIZING WITHDRAWAL AND SUBSTITUTION - 2
 1
     By: s/ Jennifer L. Campbell
 2   Jennifer L. Campbell, WSBA No. 31703
 3   Schwabe Williamson & Wyatt, P.C.
     1420 5th Avenue, Suite 3400
 4   Seattle, WA 98101
     jcampbell@schwabe.com
 5
     By: s Kevin C. Riach
 6   Kevin C. Riach
 7   Admitted Pro Hac Vice
     Fredrikson & Byron, P.A.
 8   200 South Sixth Street, Suite 4000
     Minneapolis, MN 55402
 9   kriach@fredlaw.com
     Attorneys for Decathlon Alpha, III, L.P.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER AUTHORIZING WITHDRAWAL AND SUBSTITUTION - 3
